DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-19) in the reply filed on June 27th, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairbairn et al. (U.S. Patent No. 5,911,834).
Regarding to claim 1, Fairbairn teaches a substrate processing system comprising:
a chamber body defining a transfer region (Figs. 18-19, element 602; column 12, lines 8-12, chamber body defining transfer region between two processing regions);
a first lid plate seated on the chamber body along a first surface of the first lid plate, wherein the first lid plate defines a plurality of apertures through the first lid plate (Fig. 19, element 604; column 12, lines 14-15);
a plurality of lid stacks equal to a number of apertures of the plurality of apertures defined through the first lid plate, wherein the plurality of lid stacks at least partially define a plurality of processing regions vertically offset from the transfer region (Fig. 19, column 13, lines 5-9, lid stacks including layers 644/646, plurality of lid stacks 644/646 equal to a number of apertures of the plurality of apertures (two stacks/two apertures shown in the figure) defined through the first lid plate, plurality of lid stacks at least partially define a plurality of processing regions vertically offset from the transfer region, please see Fig. 13 which shows a top-down view); and
a second lid plate coupled with the plurality of lid stacks, wherein the plurality of lid stacks are positioned between the first lid plate and the second lid plate, and wherein a component of each lid stack of the plurality of lid stacks is coupled with the second lid plate (Fig. 19, element 648; second lid plate 648 coupled with the plurality of lid stacks 644/646, plurality of lid stacks 644/646 are positioned between the first lid plate 604 and the second lid plate 648, component 644 of each lid stack of the plurality of lid stacks is coupled with the second lid plate).
Regarding to claim 2, Fairbairn teaches a plurality of substrate supports disposed about the transfer region, each substrate support of the plurality of substrate supports vertically translatable along a central axis of the substrate support between a first position and a second position (Fig. 19, plurality of substrate supports 628 disposed about the transfer region, each substrate support of the plurality of substrate supports vertically translatable along a central axis of the substrate support between a lower position, and a higher position).
Regarding to claim 3, Fairbairn teaches the first lid plate further defines a recessed ledge about each aperture of the plurality of apertures in a second surface of the first lid plate opposite the first surface of the first lid plate, and wherein each lid stack of the plurality of lid stacks seated on the first lid plate on a separate recessed ledge defined in the second surface of the first lid plate 604 (Fig. 19, the first lid plate 604 defines a recessed ledge about each aperture of the plurality of apertures in a second surface of the first lid plate 604 opposite the first surface of the first lid plate, each lid stack 644/646 of the plurality of lid stacks seated on the first lid plate 604 on a separate recessed ledge defined in the second surface of the first lid plate 604).
Regarding to claim 4, Fairbairn teaches the transfer region comprises a transfer apparatus rotatable about a central axis and configured to engage substrates and transfer substrates among a plurality of substrate supports within the transfer region (Fig. 13, column 8, lines 21-25).
Regarding to claim 5, Fairbairn teaches the second lid plate defines a plurality of apertures through the second lid plate, each aperture of the plurality of apertures accessing a lid stack of the plurality of lid stacks, the substrate processing system further comprising: a plurality of output manifolds, each output manifold of the plurality of output manifolds disposed in separate aperture of the plurality of apertures defined through the second lid plate (Fig. 19, a plurality of output manifolds 659, each output manifold of the plurality of output manifolds disposed in a separate aperture of the plurality of apertures defined through the second lid plate).
Regarding to claim 6, Fairbairn teaches the component of each lid stack of the plurality of lid stacks coupled with the second lid plate is characterized by a first surface facing the second lid plate, and characterized by a second surface opposite the first surface (Fig. 19, first surface of second lid plate 648 coupled with the stack).
Regarding to claim 7, Fairbairn teaches a first o-ring positioned on the first surface of the component of each lid stack of the plurality of lid stacks coupled with the second lid plate, wherein each first o-ring engages a corresponding output manifold (Fig. 19, first o-ring 652 positioned on the first surface of the component of each lid stack of the plurality of lid stacks coupled with the second lid plate 648, each first o-ring engages a corresponding output manifold 659). 

    PNG
    media_image1.png
    955
    1408
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 13-19 are allowed.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the component of each lid stack of the plurality of lid stacks is coupled with the second lid plate at a plurality of locations with a plurality of engagement apparatuses, and wherein each engagement apparatus comprises: a bolt extending through the component of each lid stack and engaging the second lid plate, a washer seated against the bolt, and  a spring engaging the washer at a first end of the spring and the component of  each lid stack at a second end of the spring opposite the first” in combination with the limitations recited in claims 5-8.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “each lid stack of the plurality of lid stacks comprises a gasbox; the gasbox of each lid stack of the plurality of lid stacks is coupled with the second lid plate by a  plurality of engagement apparatuses, each engagement apparatus comprising a spring compressibly engaging the gasbox with the second lid plate” in combination with the rest of limitations recited in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828